                 Case 1:21-mc-00014-AWI Document 7 Filed 06/15/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:21-MC-00014-AWI

12                                Plaintiff,             CONSENT JUDGMENT OF
                                                         FORFEITURE
13                          v.

14   APPROXIMATELY $108,522.00 IN U.S.
     CURRENCY,
15
                                  Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.      On October 5, 2020, agents with the Department of Homeland Security, Homeland

19 Security Investigations (“HSI”) seized Approximately $108,522.00 in U.S. Currency (hereafter
20 “Defendant Currency”) at Highway 99 and Avenue 48 in Earlimart, California.

21          2.      HSI commenced administrative forfeiture proceedings, sending direct written notice to all

22 known potential claimants and publishing notice to all others. On or about November 4, 2020, HSI

23 received a claim from Lotrion White asserting an ownership interest in the Defendant Currency.

24          3.      The United States represents that it could show at a forfeiture trial that law enforcement

25 was involved in the investigation of White’s drug trafficking activity which resulted in multiple drug-

26 related seizures of cash, including cash that was transported through the airlines, and cash located in a

27 storage unit rented by White. Law enforcement’s investigation continued and on October 5, 2020,

28 learned that White had traveled by airplane from Norfolk, Virginia to Los Angeles, California. Law

      CONSENT JUDGMENT OF FORFEITURE
                                                         1
30
                 Case 1:21-mc-00014-AWI Document 7 Filed 06/15/21 Page 2 of 4

 1 enforcement established surveillance on White once he arrived in California and later conducted a traffic

 2 stop on White in Tulare County.

 3          4.      The United States could further show that law enforcement observed White in a truck

 4 speeding on Highway 99 in Earlimart, California. Law enforcement initiated a traffic stop on White and

 5 discovered White was the only occupant of the vehicle. Following a search of White’s vehicle, law

 6 enforcement located a black Louis Vuitton bag which contained a large amount of U.S. Currency,

 7 totaling $108,522, the Defendant Currency. The bulk of the currency consisted of 3,828 $20 bills. The

 8 money had the strong odor of marijuana.

 9          5.      The United States could further show that a search of the truck bed resulted in the

10 location of two suitcases. One suitcase was empty while the other had a minimal amount of clothing.

11 Law enforcement discovered that White was in possession of an RFGS device used to detect hidden

12 cameras and wireless electronic bugs.

13          6.      At trial, the United States could show that White’s criminal history includes multiple

14 drug-related arrests including narcotic-related convictions for which he was incarcerated. In 1999,

15 White was convicted of a drug offense for which he received probation. In December 2006, White was

16 convicted of larceny in North Carolina for which he received a prison term of four months. In July and

17 October 2006, White was convicted of felony drug trafficking and served a consecutive prison term of

18 three and a half years. In 2015, White self-surrendered following a search warrant that resulted in the

19 discovery of 214 marijuana plants at a known residence of White. In 2016, White and an associate of
20 White’s were arrested in Chesapeake, Virginia for the transportation of approximately 20 pounds of

21 marijuana.

22          7.      The United States could further show at a forfeiture trial that the Defendant Currency is

23 forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).

24          8.      Without admitting the truth of the factual assertions contained in this stipulation,

25 Claimant Lotrion White specifically denying the same, and for the purpose of reaching an amicable

26 resolution and compromise of this matter, Claimant Lotrion White agrees that an adequate factual

27 basis exists to support forfeiture of the Defendant Currency. Lotrion White hereby acknowledges that

28 he is the sole owner of the Defendant Currency, and that no other person or entity has any legitimate

      CONSENT JUDGMENT OF FORFEITURE
                                                          2
30
                 Case 1:21-mc-00014-AWI Document 7 Filed 06/15/21 Page 3 of 4

 1 claim of interest therein. Should any person or entity institute any kind of claim or action against the

 2 government with regard to its forfeiture of the Defendant Currency, Claimant Lotrion White shall hold

 3 harmless and indemnify the United States, as set forth below.

 4          9.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as

 5 this is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 6          10.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

 7 which the Defendant Currency was seized.

 8          11.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 9 Stipulation for Consent Judgment of Forfeiture.

10

11                                                 ORDER

12          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

13 AND ADJUDGED:

14          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

15 and between the parties.

16          2.      Upon entry of this Consent Judgment of Forfeiture, $98,522.00 of the Approximately

17 $108,522.00 in U.S. Currency, together with any interest that may have accrued on the total amount

18 seized, shall be forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. §

19 881(a)(6), to be disposed of according to law.
20          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

21 $10,000.00 of the Approximately $108,522.00 in U.S. Currency shall be returned to Claimant Lotrion

22 White through his attorney, Matthew Owdom.

23          4.      The United States of America and its servants, agents, and employees and all other

24 public entities, their servants, agents and employees, are released from any and all liability arising out

25 of or in any way connected with the seizure or forfeiture of the Defendant Currency. This is a full and

26 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

27 seizure or forfeiture, as well as to those now known or disclosed. Claimant Lotrion White waived the

28 provisions of California Civil Code § 1542.

      CONSENT JUDGMENT OF FORFEITURE
                                                           3
30
                   Case 1:21-mc-00014-AWI Document 7 Filed 06/15/21 Page 4 of 4

 1            5.      No portion of this stipulated settlement, including statements or admissions made

 2 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

 3 Rules of Evidence.

 4            6.      All parties will bear their own costs and attorney’s fees.

 5            7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 6 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 7 for the seizure of the above-described Defendant Currency.

 8

 9 IT IS SO ORDERED.

10
     Dated:    June 14, 2021
11                                                 SENIOR DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      CONSENT JUDGMENT OF FORFEITURE
                                                            4
30
